 WOOD MANUFACTURING COMPANY633yards, including laborers, checkers, truck drivers, and night watch-men,6 but excluding weighmasters, office and clerical employees,professional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwith the meaning of Section 9 (b) of the Act.5.The determination of representatives :The Employer employs two men as laborers who regularly work onlyon Saturdays and Sundays.The parties agree, and we find, that theseindividuals are regular part-time employees and are entitled to vote inthe election directed herein.[Text of Direction of Election omitted from publication in thisvolume.]6As the record indicates that the employees classified as night watchmen do not spendmore than 50 percent of their time performing guard duties,we shall, as agreed by theparties, include them in the unit.Wiley Mfg.Inc.,92 NLRB 40.J. B. WOOD, AN INDIVIDUAL,D/B/AWOODMANUFACTURING COMPANYAND J.B.WOOD AND CONRAD WOOD, A PARTNERSHIP,D/B/AWOODMANUFACTURING COMPANYandAMERICANFEDERATION OF LABORandLOCAL 396,INTERNATIONAL CHEMICAL WORKERSUNION, A. F. L.Case No. 15-CA-9209. July 27,1951Decision and OrderOn September 13, 1950, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action as set forth in the copy of the In-termediate Report attached hereto.He also found that the Respond-ents had not been engaged in another unfair labor practice allegedin the complaint and recommended dismissal of that allegation.Thereafter, the Respondents filed exceptions to the Intermediate Re-port and a supporting brief and the General Counsel filed a brief.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.'The Board has considered the Intermediate Report, the3The Respondents argue that the Trial Examiner arbitrarily credited the testimony ofthe union witnesses and discredited that of the witnesses for the RespondentsIt Is theBoard's established principle that a Trial Examiner's credibility findings are entitled togreat weight,because in resolving testimony he is in a position to observe the demeanorof the witnesses.Somerset Classics,Inc., and ModernMfg. Co., Inc.,90 NLRB 1676;Inter-City Advertising Company ofGreensboro, N.C., Inc,89 NLRB 1103;Northeastern95 NLRB No. 84. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDexceptions and briefs, and the entire record in the case and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following modifications and additions- 21.The Trial Examiner found, and we agree, that by the followingconduct, fully discussed below and in the Intermediate Report, theRespondents interfered with, restrained, and coerced their employeesin violation of Section 8 (a) (1) of the Act: 3 (1) Illegal surveillanceof the employees' union meeting of August 31, 1949; 4 (2) ConradWood's threat to Union Leader Fannye Murray that the Respondentswould "close the plant up tighter than a doornail" bef ore. they wouldpermit it to be unionized; (3) the unlawful lockout of the plant onSeptember 1, 1949; (4) the Respondents' statement conditioning thereturn of certain employees on their "forgetting the union" ; (5) theunilateral wage increase instituted during the week ending September22,1949.,'Indiana BroadcastingCo., Inc. (WKJG), 88 NLRB 1381.We find nothing in the recordto indicate that.the Trial Examiner's credibility findings were either arbitrary or erroneous.The Respondents contend also that the findings of the Trial Examiner are not supportedby the preponderance of the evidence.A careful analysis of the record persuades us thatthe Trial Examiner's findings in this case are, with the exceptions noted bel2w, supportedby the preponderance of evidence.The Trial Examiner properly denied the Respondents'motion to strike all testimony relative to events which antedated the 6-month period oflimitation contained in Section 10 (h) of the Act.That section prevents the issuance ofa complaint based upon such r.-2tion. It does not foreclose the Board from acceptingevidence of those events for the purpose of throwing light upon acts which happenedwithin the 6-month period.Frederica Clausen, doing business as Lawrence Hide and TallowCompany,89 NLRB 989, enforced 188 F. 2d 439 (C. A. 3) ; AxelsonManufacturingCompany,88 NLRB 761.2The Respondents contend that the entire proceeding should he quashedon groundsrelating to the compliance status of the Local.The fact of compliance by a labor organiza-tionwhich is required to comply, is a matter for administrative determination and isnot litigable by the parties.Moreover, the Board is administratively satisfied that theLocal is in compliance.SeeSunbeam Corporation,94 NLRB 844;Swift & Company,94 NLRB 917; cf.Highland Park Manufacturing Company,340 U. S. 927.$The Trial Examiner properly rejected the Respondents' contention that the unfairlabor practice allegations pertaining to surveillance and the unilateral wage increase aswell as testimony in connection therewith should be stricken from the complaint and therecord, because neither the original charge nor the two amended charges contain anyreference thereto.The function of the charge is to set in motion the Board's investigatorymachinery to ascertain whether or not a complaint should issue.There is no requirementthat the charge set forth each unfair labor practice to be litigated.Therefore, the scopeof the complaint is not dependent upon the specific content of the charge and may properlybe broader than the charge.Cathey Lumber Company,86 NLRB 157, enforced 185 F. 2d1021 (C. A. 5), recently set aside on other grounds; KansasMilling Company,86 NLRB925, enforced 185 F. 2d 413 (C. A. 10).*The Respondents' assertion that a single disconnected incident does not warrant anorder by the Board is without merit, as the surveillance herein was not an isolated actbut constituted, as appears below; part of a general pattern of coercive and antiunionconduct.E. A. Laboratories, Inc.,88 NLRB 673.5 The Trial Examiner found that the granting of the unilateral wage increase constitutedan independent violation of Section 8 (a) (5) of, the Act. In view of our finding,infra,that the Respondents did not breach their statutory duty to bargain because they expressedtheir willingness to bargain and the Local did not make every reasonable and diligenteffort to bargain, we find, contrary to the Trial Examiner, that, under the circumstancesherein, the 'Respondents' unilateral action was not by itself a refusal to bargain withinthe meaning of Section 8 (a) (5) of the Act.We shall, therefore, dismiss this allegationof the complaint.-However, we find .that the wage increase was calculated to discouragemembership Inthe Union and constituted a violation of Section 8 (a)' (1) of the Act.KentuckyUtilities WOOD MANUFACTURING COMPANY635As noted by the Trial Examiner, Plant Superintendent Whatleyalso requested employee Worth on August 31, 1949, to find out what theemployees were talking about, received subsequent information fromher that the employees were talking about the Union, and furtherasked her if she knew which employees were talking about the Union.We find that by such conduct the Respondents have engaged in unlaw-ful interrogation of an employee concerning the union membershipand activities of other employees in violation of Section 8 (a.) (1)of the Act.,,3.The Trial Examiner concluded, and we agree, that FannyeMurray was discriminatorily discharged on August 31, 1949, becauseof her activity and leadership on behalf of the Union.Like the Trial Examiner we find insufficient merit in the Respon-dents' contention that Murray was discharged because her talkinginterfered with production.Murray was an active leader of theUnion in the Respondents' plant.On August 31, 1949, the day of herdischarge,Whatley had interrogated employee Worth concerning theunion activities of the Respondents' employees.The record disclosesthatMurray not only had made arrangements to hold an organiza-tional meeting on that very day, but had discussed the Union withher fellow employees and urged them to attend the meeting. Follow-ing his conversation with Worth, Whatley summarily dischargedMurray and Dumas, another active union leader, on the afternoon ofAugust 31,1949. The Trial Examiner credits the testimony of Murraythat Whatley told her she was being discharged because of the uniondispute in the plant.As indicated above, we find nothing in the recordto suggest that this credibility finding of the Trial Examiner waseither, arbitrary or erroneous.No substantial evidence supports theRespondents' contention that Murray was discharged for cause. Con-trary to Whatley's testimony that Murray's work was unsatisfactory,Earl Wheatley, Whatley's predecessor as plant superintendent, testi-fied that he had observed that Murray processed hooks for lures ina proper manner and that he did not have any complaint "to ,amountto anything" concerning her work.Wheatley had supervised Mur-ray's work for more than 2 years.Whatley, on the other hand, hadbeen plant superintendent for approximately 2 weeks at the time ofMurray's discharge.We are persuaded and find, as did the Trial Examiner, that Murray'sunion membership and leadership were known to the Respondents atCompany, Inc.,83 NLRB 981 ;Scamprufe,, Incorporated,82 NLRB 892; R.TV. Sturges, Sr.,trading under the firm name and style of The Sturges Company,74 NLRB 1546.The Trial Examiner inadvertently st-tes that the wage increase was effective as ofSeptember 22, 1949.' Standard Dry Wall Products,Inc..91 N1,RB544 ; Jasper National Mattress. Company,89 NLRB 75. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDthe time of her discharge on August 31, 1949,' and that she wasdischarged because of her activity on behalf of the Union.We findthat the Respondents thereby violated Section 8 (a) (3) and (a) (1) ofthe amended Act."4.The Trial Examiner found that Aline Dumas, the other unionleader who was discharged on the same day as Murray, was a super-visor as defined in the Act and as such does not come within theprotection of the Act.Consequently, he did not reach the questionwhether she, too, was discriminatorily discharged for her unionactivities.In arriving at his conclusion that Dumas was a supervisor withinthe meaning of the Act, the Trial Examiner cited that portion ofDumas' testimony which indicated that she trained new employees;worked on the assembly line assisting employees or filling vacant po-sitions; saw to it that the 12 employees of the assembly line "got out"the required amount of work and, at the direction of the plant super-intendent, spoke to employees about the necessity for improving theirwork and meeting their production quotas; referred disciplinary mat-ters to the plant superintendent; and persuaded him on one occasionto give an employee a wage increase. The record, however, disclosesthe following additional facts pertinent to her duties and, respon-sibilities :Conrad Wood had the responsibility of running the plant whereapproximately 27 employees were engaged in the manufacture ofartificial fishing lures or bait.He was present most of the time andwas often consulted, particularly by Raymond Whatley, who succeededEarl Wheatley as plant superintendent about August 15, 1949.Alsoon hand was one Sam Erwin, who was expected by J. B. Wood, soleowner of the Company, to assist Whatley in his new position sDumas, who had previously performed various operations on theassembly line, was made "supervisor" thereof in March 1949.There-after, she was given a salary, $130 a month, which represented an in-crease of about $10 over her previous earnings .9Each morningDumas received instructions from Wheatley as to the amount and typeof bait required for the day.She in turn relayed these orders to theassembly line.The greater part of Dumas' day was spent workingon the assembly line assisting employees or filling vacant positions.4The evidencecited aboveindicatesthat Whatleywas aware of Murray's union activities.Moreover,the Boardhas held thatan employer's knowledge of the union membership of adischarged employeemay beinferred where, ashere, theunion's organizationalactivityoccurs in arelatively smallplant.Jackson Daily News,90 NLRB 565;Citizens-NewsCompany, Inc.,88NLRB 1413.8 J. B. Wood testified that hedepended on Erwin a great deal and told him to helpWhatley inany way possible.We agree with theTrial Examiner's finding that Erwin is asupervisor.a The compensation of the head painter,Berdle Greer,whose employee status is notdisputed, amounted to $120 as computed on a monthly basis. WOOD MANUFACTURING COMPANY637As Wheatley was himself in the assembly room most of. the time,there were only one or two occasions when, Dumas reported to himon whether work was being properly done. In the main,reliancewas placed on time cards which Wheatley and Dumas studied eachday.It was the plant superintendent's practice to then direct Dumasto speak to or "bawl out" slow employees about meeting their pro-duction quotas.In one suchcase,afterDumas transmitted threewarnings to an employee who failed to meet her daily quota, it wasWheatley who effected the discharge. In this connection, Dumascredibly testified that Wheatley never told her that she was empoweredto hire or discharge employees 10Although Dumas did no hiring,she as well as others whose employee status is not disputed suggestedcertainnames whenthey were asked by Wheatley to do so. Trans-fers from one position to another came within the jurisdiction of theplant superintendent.While Dumas ' did on one occasion "talk[Wheatley] into" giving an outstanding employee a "nickel raise,"it is clear from Dumas' uncontradicted testimony that ordinarily she"couldn't get anybodya raise."Usually, employees who wished totake sick leave or time off spoke directly to the plant superintendent."It appears from the above that Dumas was without authority tohire, discharge, or discipline employees, or effectively to recommendsuch action.We do not regard the isolated instance of her successfulefforton behalf of a particular employee as a sufficient criterion ofher supervisory status.Effective supervision over the 27 employeesin the Respondents'smallplant was exercised by Conrad Wood,Whatley, and Sam Erwin.-We find, contrary to the Trial Exam-iner, that Dumas' powers of direction were too limited to warrant theconclusionthat she was a, supervisor within the meaning of theamended Act 13Having found that Dumas is an employee rather than a supervisoras defined in the Act, we turn now to the question whether she wasunlawfully discharged because of her union activities.10Whatley testified that Dumas hadthe authorityto recommend such action but neverexercisedit.We attachno weight to this evidence,as it was not made clear how effectiveher recommendations were supposed to be.1Although thereis some evidencethatWhatley spent somewhat less time in the assemblyroom thanWheatley,itdoes not appear fromthe record thatDumas' duties changedsubstantiallywhen Whatleybecame plant superintendent.13As already noted, he served in a supervisory capacity in aidingWhatley.After thereopeningof the plantErwin was in charge of hiring employees.1' Overhead Door Company of Pennsylvania,Inc.,86 NLRB 65;Aeroil Products Company,Inc.,86oNLRB 639;Tyre Brothers Glass & PaintCo., 85 NLRB 910;Southern PaperboardCorporation,84 NLRB822;BeatriceFoodsCompany,84NLRB512;John F. JelkeCompany,83 NLRB 442.It is significantthatRead Painter Greer was not regarded as a supervisor by theRespondents,although she was in charge of the paint department.Q 638DECISIONSOF, NATIONALLABOR RELATIONS BOARDThe Respondents contend that Dumas was discharged on August31, 1949, because she was not performing her duties efficiently. Insupport of this position, they assert that she failed in her responsi-bility to prevent defective bait, known as culls; violated rules againstsmoking; instructed employees to violate Whatley's orders; and inter-fered with the work of assembly line employees by excessive talking.Wheatley, who was plant superintendent until August 15, 1949, andwas thoroughly familiar with Dumas' work, testified credibly, how-ever, that she was an efficient worker, applied herself, and was anxiousto do a day's work for the Company. In this connection, Wheatleystated that when he left in mid August 1949, he had a good crew andthat during his tenure there was a normal amount of culls, 31/2 to 5percent.That Dumas continued to do her job satisfactorily in theremaining 2 weeks of August during which time Whatley was plantsuperintendent is borne out by Conrad Wood's admission that Dumas'work was "all right" and that he never talked to her about it beingunsatisfactory.Nor did he, in concluding that Dumas could not getalong with Whatley, speak to her to ascertain further facts or cautionher -as to any misbehavior on her part. It is significant also, that onone occasion, a week or 10 days before Dumas' dismissal, when What-ley reprimanded the employees for laughing and being away from theircustomary work stations, Dumas directly thereafter sought out What-ley in his office and was told that he was not singling her out for criti-cism, but was "talking to everybody." 14 Finally, we find it significantthat at the time of Dumas' discharge and on the day following shewas not told the reason therefor.The Respondents assert that at no time before Dumas' dismissalwere they aware of her union activities.For the reasons stated in thediscussion above concerning Murray, we are of the opinion, however,and find that the union membership and activity of Dumas was knowntomanagement representatives at the time of her termination onAugust 31, 1949.The Respondents' union animus is demonstratedby the unlawful labor practices described above and in the TrialExaminer's Report.In view of the Respondents' failure to advance a valid reason for thedischarge of Dumas and in light of all the evidence, including theRespondents' knowledge of Dumas' prominent union activity andtheir opposition-to the Union, we conclude that Dumas' discharge wasin fact motivated by her union activity and leadership.We find,therefore, that Dumas' discharge was violative of Section 8 (a) (1)and(a) (3) of the Act.We shall accordingly order her reinstatedwith back pay.However, in accordance with our usual practicewhere a Trial Examiner dismisses an 8 (a) (3) charge, in computing14Whatleyso testified. WOOD MANUFACTURING COMPANY639back pay and net earnings, the period between the Intermediate Re-port and the Decision and Order shall be excluded.'-'5.We agree with the Trial Examiner's conclusion that the shutdownof the plant on September 1, 1949, was an unlawful lockout motivatedby the-Respondents' opposition to their employees' union activities.-The Respondents argue that they were solely motivated by economicconsiderations in closing down the plant.They contend that theshutdown was under contemplation for at least 2 months beforeSeptember 1, 1949.Nevertheless, the plant was shut down on Sep-tember 1, 1949, with no previous notice or warning to the employees.Although the notice on the plant door posted at the time of the shut-down stated that the plant was closed for inventory, repairs, and al-terations, neither Conrad Wood nor Whatley, when questioned by theemployees, would discuss this statement; nor did either of them offerany information concerning the Respondents' sudden and otherwiseunexplained action in closing the plant on the very day following theUnion's first organizational meeting.That meeting had been keptunder surveillance by Supervisors Whatley and Erwin.Murray andDumas, the two union leaders, were discriminatorily discharged theday before the shutdown.When Murray approached Conrad Woodwith regard to her discharge in the afternoon of August 31, 1949, hetold her that he and J. B. Wood would close down the plant beforethey would permit it to be unionized.The evidence indicates thatthe Respondents, in fact, carried out Conrad Wood's threat the verynext morning 17Moreover, additional evidence in the record supports the conclusionthat the Respondents, in any event, pursued a rehiring policy designed16Rub-R Engraving Company,89 NLRB 475;B. L. Bruce Company,75 NLRB 522.1EB & Z Hosiery ProductsCo., 85 NLRB 633 ;Sifers Candy Company,75NLRB 296,enforced 171 F. 2d 63(C.A. 10) ;Pepsi-Cola Bottling Company of Montgomery, '72NLRB 601.As the layoffs pursuant to the lockout constituted discriminatory discharges and thediscriminateeswere not required to request reinstatement,we need not at this pointconcern ourselves with evidence of particular discriminations in the failure to reinstatecertain discharged employees.SomersetClassics,Inc.andModern Mfg. Co., Inc.,supra;Sifers Candy Company, supra.However,see discussioninfraas to certain layoffs ordischarges.11The Trial Examiner found on the basis of the record, and we agree, that in the monthpreceding the shutdown,the employees did not make culls In excess of the normal rate.The Respondents contend that there was an excess of culls as early as July 1949.And, asIndicatedsupra,they contend alsothat theycontemplated the shutdown for at least2 months before September 1, 1949.Yet, the Respondents gave their employees a vacationduring the first week of August when the dull or slack season was already In progress.We are of the opinion that the granting of a vacation in the beginning of August 1949clearly Indicates that a shutdown was not impending at that time and that the plantwas operating smoothly without any special difficulties which might necessitate a shutdown.The Respondents also fail to explain why they did not take advantage of the suspensionof operations during the vacation period to carry out their long-standing plan to movefrom the front building to the buck building.Nor do they furnish any reasonwhy,afterConradWood's acceptance of J. B.Wood's offer of partnership of August 31, 1949,nothing was done for an entire week about moving,disassembling culls, and takingInventory. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDto eliminate or coerce such of their employees who were or mightbecome union members.As the Trial Examiner found, SupervisorErwin told employees Greer and Britt to inform other employeesthat they couldcomeback to work at 75 cents an hour and "forgetthe union."Fike, an employee, also testified that she was told shecould come back to work if she would forget about the Union. TheRespondents' rehiring pattern, detailed in the Intermediate Report,further demonstrates their discrimination against union members.Thus, 4 of the 17 employees working at the end of October 1949 hadnot been onthe Respondents' payroll on August 31, 1949.And byDecember 1949, 15 18 of the 33 persons then working had not beenemployed on August 31, 1949.Yet, 1019 union members had not beenrehired by that time.In their brief the Respondents deny that they pursued an unlawfulhiring policy and point to the circumstance that they recalled someemployees who were union members.However, the fact that someunion members were recalled does not necessarily indicatean absenceof discriminatory motivation in the Respondents' failure to recallother union members.Indeed, one employee, F. E. Justice, whowas recalled, testified that she did not consider herself a union memberdespite her payment of the charter fee.And employees Louise Armerand Worth testified that they as well as employees LoraineHerringand Greer, all.of whom were recalled, at first pretended to the manage-ment that they were against the union and soon thereafter gave uptheir membership in the Union: °18 One of this number, HelenL. Avery, voluntarily left theRespondents'employ in June1949, and is for that reason here considered a newly hired employee.There wastestimonythat anotheremployee in this group,Margaret MaryPage, had also previously been inthe Respondent's employ.Despitethis circumstance,we also regard her as a newlyhired employee.However, we do not regard as a new employeeAnneHelenFitzgerald,who quit work in May 1949 and returned in November1949,after a leave of absence.As we do notconsiderFitzgeralda new employee,our total for that group is one lessthan that given by theTrial Examiner.18FannyeMurray, AllieBeach, Opal Beach, LoisOverstreet,Jodie Smith,Sally Smith,Doyce Smith,Jnell Orr,Aline Dumas,and NatalieDaniels Crittenden.The last-namedemployee is also referredto in the Intermediate Report byher maiden name,NatalieDaniels.(See the discussioninfraas to the employee status ofOpalBeach.)20While the Respondents concede thatthey failed to recallthe other employees listedin footnote 19,supra,they contend in their briefthaat Jnell Orrwas asked and refused toreturn to work.However, Wheatley,who returned as plant superintendent in November1949, testified that she was not asked to returnto work.Therecord contains no evidencecontrary to Wheatley's testimony,which is credited.The Respondentsfurther contendin their brief that Doyce Smithwas not refusedemploymentand has secured a job else-where.In this connection,Wheatleytestifiedthat he didnot comnrunicate directly withSmith but sent for him through an acquaintance of Smith'swho informed Wheatley thatSmith was working elsewhere and was well satisfiedwith his job.We do not, however,construeWheatley'saction as a proper and adequate offer of reinstatement nor theinformation relayed tohim throughan intermediary as a rejection by Smith of such anoffer.The Respondents argue that,in any event,Smith is notentitledto reinstatementbecause on September1, 1949, he accosted Whatley and tried to jumpon and fight him.Whatleytestified that Smith did not jump on him, but that Smith's remarks showed adesire to fight.Not only is such conduct insufficient reason for the Respondents'refusal WOOD MANUFACTURING COMPANY641We find that the Respondents closed their plant and locked outtheir employees on September 1, 1949, for the purpose of breaking theUnion's organizational drive and discouraging union activity.Bysuch conduct the Respondents have violated Section 8 (a) (1) and(a) (3) of the Act.6.The Trial Examiner did not list among the employees to bereinstated Virgil Lee Colvin, a nonunion employee who was locked outalong with the union members.Although the complaint in this casedoes not specifically allege that this employee was discriminatedagainst by the Respondent's failure to offer her reinstatement, thecomplaint does state, and the Trial Examiner found, that the Re-spondents locked out all their employees, thereby violating Section 8(a) (1) and 8 (a) (3) of the Act.Nonunion victims of an unlawfulshutdown are entitled to the same relief as union members.Z"Weshall therefore order the Respondents to offer Colvin reinstatement.and to make this employee whole, except for the period between thedate of the Intermediate Report and the date of our Order herein.7.The Respondents contend in their brief that at the time of theshutdown on September 1, 1949, Opal Beachwas nolonger in theiremploy, because she called during her vacation, which started aboutthe latter part of July 1949, to say she was not coming back to work.We agree with the Trial Examiner's finding that Opal Beach, who wasgivena leaveof absence by Wheatley during the month of August1949, was an employee of the Respondents on September 1, 1949. How-ever, we do not find it necessary to adopt the Trial Examiner's resolu-tion of the conflict between the testimony of Wheatley, whom the TrialExaminerotherwiseregards asa credible witness, and Beach as towhether she telephoned him while on leave that she was quitting herjob.Regardless of her -status as of August 15, 1949, the date of Wheat-ley's departure as plant superintendent, it is clear from Beach's uncon-tradicted testimony that about 5 days later she returned to work fora day and a half in response to an urgent call from Whatley, the newplant superintendent, and that it was understood between them thatshe could thenresumeher leave of absence.We conclude thereforethat whatever Beach's intention may have been concerning termina-tion of her employment during Wheatley's tenure, she was consideredby Whatley as an employee.Moreover, it is significant that she alongwith other employees made a number of requests for reinstatementto reinstate Smith, but the Respondents'contentionconcerning Smith's behavior is incon-sistent withWheatley's statementthat he attemptedto offer Smith reinstatement through anintermediary.D. D. Thomas andA. E. Thomasdoing business under the name and styleof ThomasBrothers WholesaleProduce,79 NLRB 982. Accordingly,we agreewith theTrial Examiner's conclusionthat the Respondentsunlawfully failed and refused to rein-state, among others, JnellOrr and DoyceSmith.Seefootnote 36,infra.ziSomersetClassics,Inc., and ModernMfg.Co.,Inc.,supra;CapitalCity Candy Company,71 NLRB 447. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDon and after September 1, 1949, and was at no time told that she hadlost her status as an employee of the Respondents.8.The Trial Examiner included in the list of employees to bemade whole for any loss of pay to the date of reinstatement (AppendixA) a number 22 who requested the removal of their names from thecomplaint and stated that they- are not seeking back pay,We agreewith the Trial Examiner that the order of reimbursement shouldcover these employees despite their desires to the contrary.Whilethe Board may in its discretion permit withdrawal. of unfair laborpractice charges, it cannot be required to do so particularly where,as here, the request is made not by the charging party, the Union, butby individual members.23The Act is designed to vindicate a publicpolicy, not private rights.Therefore, the desires of individuals can-not be allowed to block the public purpose behind the Board's require-ment that they be made whole 249.The Trial Examiner found that the Respondents refused tobargain on and after September 8, 1949, with the Union, and on andafter October 15, 1949, with the Local.We disagree for the followingreasons:As already noted, the plant was closed on September 1, 1949. Thenext day the Union sent the Respondents a letter requesting a meet-ing for the purpose of discussing recognition and other questions. Intheir reply, dated September 8, 1949, the Respondents refused to meetwith the Union before it proved its majority in a Board-conductedelection.The next communication came on December 13, 1949, fromthe international vice president of the Chemical Workers Union whonoted the pendency of the charges and the absence of further nego-tiations, and offered to meet the Respondents to resolve the controversy,in the event any existed.The Respondents wrote on December 20,1949, that no controversy existed.Two months later, on or about February 16, 1950, R. B.. Beaird, a.representative of the Local, had his first meeting with Stein, Re-spondents' counsel.Beaird testified that he had come to the conclu-sion "that perhaps there would be an opportunity to settle the unfairlabor practice charges."He therefore indicated at the outset thathe wanted to "settle the whole thing."There followed a discussionabout settlement of the charges and bargaining procedure in the eventof the settlement.Stein stated that if the Union was a bargainingagent there would be no trouble in getting a contract. Beaird testifiedthat Stein attached a further condition to bargaining, namely, a waiver22 Louise Armer,Annie Britt,F. E. Justice, J. W. Ogden,and Maude Wood.23C. Pappas Company, Inc.,82 NLRB 765.21The Hearst ConsolidatedPublications,Inc.,et ai., 93 NLRB 237. WOOD MANUFACTURING COMPANY643ination, Beaird declared that Stein did not specifically put forwardthis condition but merely "intimated" as much.During the courseof their conversation, Stein agreed to arrange a meeting with J. B..Wood, who was out of town at the time, for the purpose of discussing:the charges..The next week, on February 22, 1950, Beaird wrote to Stein that heunderstood that J. B. Wood had returned to town and that "I am pre-pared to meet with him for the purpose of attempting to. settle thedifferences arising from our organization of the . . . plant." Beairdadded that he would be in the area February 28, 1950, and could meetJ. B. Wood any day thereafter. Stein replied on February 24, 1950,that he and J. B. Wood would be "glad" to meet Beaird any day after:February 28, except March 9 and 10, when Stein would be otherwiseoccupied.Beaird did not put in an appearance during that time.The Board issued the complaint on April 4, 1950, and between April5 and 8 Stein telegraphed 25 Beaird asking him to call Stein on the tele-phone.Beaird called Stein who declared that he and J. B. Woodwished to have a conference' "on this business" and that they "wouldagree on the bargaining."Beaird consented to meet them on ap-proximately April 10, which he failed to do then or thereafter .26The Trial Examiner credited Beaird's testimony that the Respon-dents "intimated" on February 16, 1950, that they would bargain.only if the Union or Local would waive its charges.Accordingly, hefound that this conditional offer to bargain did not "relieve or miti-gate" the earlier refusal to bargain.Whatever the bargaining situa-tion was before mid-February 1949, the record discloses that as ofthat time both the Local and-the Respondents were at least willing:tomeet with each other.Notwithstanding the Respondents' con-ditional offer to bargain on or about February 16, 1950, arrangements.were made for future meetings of the parties. In particular, Beaird'sletter of February 22, 1950, expressing a desire to meet with Respon-dents to resolve their differences does not reflect a belief on the partof the Local that an impasse in bargaining had been reached 27 Nordoes it appear from the Respondents' reply on February 24, 1950,.that they would be "glad" to meet with Beaird during a specifiedperiod that they were merely going through the motions of bargain-ing 28Although the Respondents' numerous unfair labor practices.raise the question of its good faith, by their letter and telegram theRespondents displayed a willingness to bargain that cannot be re-garded as a mere pretense at bargaining without an actual intention tosc It is not indicated whether Stein received the complaint before he sent the telegram-'s The hedring in the instant'case started April 18, 1950.2'Dixie Culvert Manufacturing Company, 87NLRB 554.2s J.W. Woodruff,Sr., doing businessasAtlanta Broadcasting Company,90 NLRB 808Tower Hosiery Mills,Inc.,81 NLRB 658; UnionManufacturing Company, 76NLRB 322961974-52-vol. 95-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDreach an agreement 29 The Respondents did agree to meet and werenot putting off the bargaining conferences.3° Indeed, the Respondents,rather than playing a quiescent and negative role, took the initiativewhen Beaird failed to appear in late February or March 1950. Thatthe Respondents may have sent their telegramafterthe issuance ofthe complaint does not detract from their willingness to meet Beaird,as the issuance of a complaint does not relieve an employer of the dutyto bargain 81The record reveals that the Local was not diligent and reasonablein its attempts to meet with and reach an agreement with the Re-spondents.32The fact that Beaird after February 16, 1950, arrangedfor and consented to meetings with the Respondents indicates that theLocal believed further efforts to reach agreement with the Respondentswould prove fruitful rather than futile.Therefore, its dilatory con-duct in twice failing to appear after arranging to do so places on theLocal the responsibility for the unsuccessful bargaining relationship.Although it is possible that had such meetings taken place the Re-spondents might have repeated their doubt concerning the majoritystatus and identity of the bargaining agent and reiterated their con-ditional offer to bargain, it is equally possible that the Respondentsat this point were prepared to meet their statutory collective bargain-ing obligation.But, as a result of the Local's lack of diligence andfailure to appear for, meetings, the Respondents were not afforded. anopportunity to present a possible collective bargaining agreement forthe-Local's consideration.As there must be at least two parties to abargain and to any negotiations for bargaining,33 it follows that therewas no breach of the statutory duty to' bargain by the Respondents.Accordingly, we shall dismiss these allegations of the complaint 849.The complaint in certain sections of paragraphs 14 and 19 respec-tively charged the. Respondents with violating Section 8 (a) (2) of"Deena Artware,Incorporated,86 NLRB 732.80 J.H. Rutter-Rex Manufacturing Co., Inc.,86 NLRB 470.°Kelco Corporation,79 NLRB 759.12The Toledo Desk & FixtureCo., 75 NLRB 744.13N. L. R.B. v. Columbian Enameling and Stamping Company, Inc.,306 U. S. 292.Cf.MotorValve and Manufacturing Company v.N. L. R. B.,149 F. 2d 247(C. A. 6).34Our dissenting colleague directs his attention to those events which occurred fromSeptember 1949 to February 1950, and would on the basis thereof find that the Respondentsrefused to bargain,at least during that period.We believe,however, that the sounderapproach requires the Board to examine the whole history of collective bargaining.Although there may have been a refusal to bargain by the Respondents at the outset oftheir negotiations with the Union or Local, we cannot isolate the events of the first 5months from subsequent developments.Viewing the bargaining history as a whole, Avecannot conclude,under the circumstances of this case,that the Respondents were solelyresponsible for the failure of the parties to engage in collective bargaining.Accordingly,we have found that the Respondents did not violate Section 8(a) (5) of the Act,as theyexpressed a willingness to meet with the Local for the purposes of collective bargainingand the Local was not diligent in so meeting with the Respondents at a time whencollective bargaining might have resulted. WOOD MANUFACTURING COMPANY645the Act whichproscribes employer domination,interference,or sup-port of any labor organization.The record shows no evidence of suchactionswithin the periodof limitations specified in Section 10 (b)of the Act andthe Trial Examiner made no findings in regard thereto.We find, therefore,that theRespondentsdid notviolate the Act ascharged in the afore-mentioned sections of paragraphs 14 and 19 andwe will dismiss these parts of the complaint.The Remedy,The Respondents'illegal activities go to theveryheart of the Actand indicate a purpose to defeat self-organization of their employees.We are convinced that the unfair laborpracticescommitted by theRespondents are potentially related to other unfair labor practicesproscribedby the Act, and that the dangerof their commission in thefuture is to be anticipated from the Respondents'conduct in the past.The preventivepurposes of theAct will be thwartedunless our orderis coextensivewiththe threat.Accordingly,in order to make effec-tive the interdependent guarantees of Section 7 and thus effectuate thepolicies of the Act, we shall order the Respondents to cease and desistfrom in any manner infringing upon the rights of employees guar-anteed by the Act 35OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, J. B. Wood, an individual,d/b/a Wood Manufacturing Company, and J. B. Wood and ConradWood, a partnership, d/b/a Wood Manufacturing Company, ElDorado, Arkansas, their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in American Federation of Laborand Local 396, International Chemical Workers Union, A. F. L., orany other labor organization of their employees, by discriminatorilydischarging or refusing to reinstate any of their employees or by dis-criminating in regard to their hire or tenure of employment or anyterm or condition of:,employment.(b) Interrogating its employees concerning the union affiliations,activities, or sympathies of their coworkers.(c)Unilaterally instituting changes in wages.(d)Conditioning reinstatement of discharged or laid-off employeesupon withdrawal from the Union'or the Local(e)Engaging in surveillance of union meetings.35Standard Dry Wall Products,Inc., supra;May Department Stores v.N. L. R. B.,326 U.S. 376;Premier Worsted Mills,85 NLRB 985.i 646DECISIONSOF NATIONALLABOR RELATIONS BOARD,(f)Closing or threatening to close the plant if employees continue,to seek union representation.(g) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist American Federation of Labor and Local 396, In-ternational Chemical Workers Union, A. F. L., or any other labor organization, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain-from any or all of such activities except to the extent that such right.may be affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section8 (a) (3) of the Act, as guaranteed in Section 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(2)Offer to Fannye Murray, Allie Beach, Opal Beach, NatalieDaniels Crittenden,. Lois Overstreet, Jodie Smith, Sally Smith, Doyce'Smith, Jnell Orr, Aline Dumas, and Virgil Lee Colvin, immediate and_full reinstatement to their former or substantially-equivalent positions,,without prejudice to their seniority or other rights and privileges."(b)Make whole said employees for any loss of pay they may have.suffered by reason of the Respondents' discrimination against them,-by payment to Fannye Murray, Allie Beach, Opal Beach, Natalie.Daniels Crittenden, Lois Overstreet, Jodie Smith, Sally Smith, Doyce^Smith, and Jnell Orr of a sum of money equal to the amount whicheach would have normally earned as wages from the date of the , dis--crimination to the date of an offer of reinstatement, less his or her netearnings during such period; 87 and by payment to Aline Dumas and'Virgil Lee Colvin of a sum of money equal to the amount which. eachwould have normally earned as wages during the period from the dateof the Respondents' discrimination against them to the date of the,Intermediate Report herein, and during the period from the date ofthe Decision and Order herein to the date of the Respondents' offer ofreinstatement, less net earnings during such periods.(c)Make whole the employees listed in Appendix A of the Inter-mediate Report for any loss of pay they may have suffered by reason,of the Respondents' discrimination against them by payment of a sumiasThe Respondents in their brief declare that all these employees except Dumas, Murray,.and Colvin were reinstated subsequent to the hearing.However, their reinstatement isnot established in the record itself.We are therefore ordering that they be reinstated with.back pay.Such order cannot result in prejudice,if they have, In-fact, been properly-reinstated.37 Said loss of pay shall be computed in the manner set forth.in Section V of the.Intermediate Report.38 See footnote37, supra. WOODMANUFACTURING COMPANY647of money equal to that which each would have earned as wages fromthe date of the discrimination to the date of reinstatement given inAppendix A,30 less his or her net earnings during said period 40(d)'Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to analyze the amounts ofback pay due under the terms of this Order.(e)Post at their plant at El Dorado, Arkansas, copies of thenotice attached hereto and marked "Appendix A." 41 Copies of suchnotice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by the Respondents immediately upon re-ceipt thereof, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondents to insure that said notices are not altered, defaced,or covered by any other material..(f)Notify the Regional Director for the Fifteenth Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondents have taken to comply therewith.IT Is FURTHER ORDERED that the complaint insofar as itallegesthat the Respondents violated Section 8 (a) (2) and 8 (a) (5) of theAct, be, and it hereby is, dismissed.MEMBER HOUSTON, dissenting in part:I cannot agree with that portion of my colleagues' decision whichdismisses the 8 (a) (5) allegations of the complaint. It is difficult forme to brush aside a clear-cut violation of the Act in September of1949, as do my colleagues, on the basis of incidents occurring in Feb-ruary and March of 1950, 5 and 6 months later, which have no ret-rospective bearing on that violation.It is patent that the Union represented a majority of the employeeswhen it made its bargaining demands in September 1949. It is alsoclear that the majority issue was raised by the Respondents on Sep-tember 8, 1949, in a context of extensive illegal antiunion activitiesaimed at causing wholesale defections from the Union. Thus we havefound that on August 31 the Respondents engaged in illegal surveil-lance of the employees' union meetings, interrogated employees aboutthe Union, threatened to "close the plant up tighter than a door nail"before they would permit it to be unionized, and discharged two em-ployees because of their union activity and leadership; and that onIt appears from the record that Annie Britt was reinstated on September 15, 1949,rather than September 12, 1949, as stated by the Trial Examiner.4 See footnote37, supra.u In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice before the words,"A Decision and Order"the words,"A Decree of the United States Court of Appeals Enforcing" 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 1, the Respondents locked out,their employees unlawfully.We have found further that, shortly after September 8, the Respond-entsunlawfully conditioned the return to work of certain employeeson their "forgetting the Union," and failed and refused to reinstate,certain employees because of their union. membership and 'activities;:and that during the week ending- September 22, they unilaterallygranteda wage increaseto their employees.One would have to looklong and hard to find a more positive indication that, in raising the.majority issue, the Respondents were seeking to gain time within:which to undermine the Union. 42 Yet my colleagues are now willing-to wipe theslate cleanwith respect to the 8 (a) (5) aspects of this case,.becauseof events 5 months subsequent, which demonstrate at best thatthe Respondents, after the charges and complaint in this case, had achange of heart and were then amenable to entering into further dis-cussions with the Union 43My colleagues direct no action to dissi-patethe unwholesomeeffectsof this violation of the Act, although thenormal remedy for a refusal-to-bargain violation is a bargainingorder.-By so doing they are affording to this employer "a chance toprofit from a stubborn refusal to abide by the law.45Even viewing the events of February and March 1950 most favorably to the Respondents, I fail to see how we can do less than re-quire them to cease and desist from. refusing to bargain with theUnion, particularly because the unfair labor practices engaged in bythe Respondents suggest the danger that they might again refuse tobargain with the Union 46 Further, I perceive nothing in the recordwhich warrants depriving the Union of the benefit of the Board'saffirmation of its bargaining status47 Indeed, the conduct of theUnion in February and March 1950 found vulnerable by my col-leagues may well be. attributed to the refusal of the Respondents tobargain with the Union in September and to accord it thereby thestatus of a going collective bargaining agency.Accordingly, as nothing in the events of February and March 1950,renders moot the question of whether or not the Respondents pre-viously violated Section 8 (a) (t) of the Act by refusing to bargainwith the Union.48 I would therefore find, at theleast, that the Re-42Everett Van Kleeck&Company, Inc.,88 NLRB 785, 189 F. 2d 516(C. A. 2).43 I note that at no time did the Respondents affirmatively recede from their positionthat the Union lacked majority status.Indeed, for all that appears, as my colleaguessuggest, had the Union met with the Respondents,the latter might have repeated theirdoubt concerning the majority status and identity of the bargaining agent and reiteratedtheir conditional offer to bargain.44MetropolitanLifeInsurance Company,91 NLRB 473.45Franks Bros. Co., Inc. v. N. L. R. B.,321 U. S. 702." See e. g.,Salant&Salant, Inc.,66 NLRB 24,where the Board entered a similar order,although subsequent to the refusal to bargain in violation of the Act a contract had beenexecuted.Cf.Na-Mac Products Corporation,70 NLRB 29847-Cf.Marshall and-Bruce Company,-75NLRB 90, where-the Board viewed a bargainingorder as tantamout to a certification of the Union as bargaining representative.18Allis-Chalmers ManufacturingCo., 72 NLRB 855. WOOD MANUFACTURING COMPANY649-spondents, on September 8, September 22, and at all times until theevents of February and March 1950, refused to bargain with theUnion. I would dissipate the unwholesome effects of this violationby an order that the Respondents cease and desist from refusing tobargain upon request with the Union.MEMBER STILES took, no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT condition reinstatement of laid-off or discharged°employees upon withdrawal from the union or the local.WE WILL NOT engage in surveillance of our employees in theirself-organizational activities on behalf of the AMERICAN FEDERA-TION OF LABOR; LOCAL 396, INTERNATIONAL CHEMICAL WORKERSUNION, A. F. L.; or any other labor organization.WE WILL NOT threaten employees that we will suspend opera-tions if they continue as members of any labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist AMERICANFEDERATION OF LABOR and LOCAL 396, INTERNATIONAL CHEMICALWORKERS UNION, A. F. L., or any other labor organization, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the amended Act.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination :Fannye MurrayAllie BeachOpal BeachNatalie Daniels CrittendenLois OverstreetJodie SmithSally SmithDoyce SmithJnell OrrAline DumasVirgil Lee Colvin 650.DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole the following employees for any loss ofpay suffered as a result of the,discrimination :Louise ArmerFrances ArnoldAnnie BrittRuby DanielsHelen Braswell EudyMarian FikeBobbie GoodwinBerdie GreerLoraine Herring.LaVance JeterF. E. JusticeJ.W. OgdenSue SinclairBenny Joe PeacePauline Carelock WorthMaude WoodAll our employees are free to become or remain members of the-above-named unions or any other labor organizations except to theextent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the amended Act.We will not discrimi-nate in regard to hire or tenure of employment or any term or con--dition of employment against any employee because of membershipin or activity on behalf of any such labor organization.J. B. WOOD, AN INDIVIDUAL, D/B/A WOOD MANUFACTURINGCOMPANY, AND J. B. WOOD AND CONRAD WOOD, A PART-NERSHIP,D/B/A WOOD MANUFACTURING COMPANY,Employer.By -------------------------------------------------------(Representative)(Title)Dated----------------------This notice must remain posted for 60 days from the date Thereof,.and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon an amended charge duly filed by American Federation of Labor, hereincalled the Union, the General Counsel of the National Labor Relations Board,respectively called herein the General Counsel and the Board, by the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana), issued a complaintdated April 4, 1950, against J. B. Wood, an individual doing business gas Woodanufacturing Company, and J. B. and Conrad Wood, a partnership doingbusiness asWood Manufacturing Company, herein called the Respondents,alleging that the Respondents have engaged in, and are engaging in, unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices, the complaint alleges that: (1)On or, about August 31, 1949, a majority of the Respondents' employees in an.appropriate unit designated and selected the Union as their representativefor the purposes of collective bargaining ; (2) that on or about October 15, 1949,there was established within the framewoi k of the Union, Local 396, Inter-national Chemical Workers Union, A. F. L., hereinafter referred to as the Local,for the purpose of representing the employees in the appropriate unit for the WOOD MANUFACTURING COMPANY651'purpose of collective bargaining; (3) that from on or about October 15, 1949,said designation and selection of the Union has run also to, the Local; (4) thatthe Union at all times since on or about August. 31, 1949, and the Local at alltimes sinceon or about October 15, 1949, have been the representative for thepurpose of collective bargaining of a majority of the employees in the appro-priate unit; (5) that the Respondents on or about September 8, 1949, and atall times thereafter have failed and refused to recognize the Union as theexclusive representative of their employees in the said unit, and to bargain.collectivelywith the Union as the duly authorized representativeof its saidemployees; (6) that the Respondenis*on or about August 31, 1949, dischargedAline Dumas and Fannye Murray and thereafter failed and refused to re-instate them ; (7) that theRespondentsclosed their plant on or about September1,1949; and locked out their employees; (8) the Respondents after resumingoperations at the plant, have failed and refused to reinstate employees Allie-Beach, Opal Beach, Natalie Daniels, Lois Overstreet, Jackie Smith, Sally Smith,Doyce Smith, and Jnell Orr, and failed and refused to reinstate the employeesnamed in Appendix A until the date set forth opposite their respective names;(9) that the Respondents discharged, locked out, and failed and refused toreinstate the employees named above because of their membership in and activi-ties on behalf of the Union and because they engaged in concerted activities,with other employees for the purpose of collective bargaining and other mutualaid and protection ; and (10) that the Respondents from on or about March 8,1949, through their officers, agents, employees, and representatives, engagedin certain acts which interfered with, restrained, and coerced the employeesin the exerciseof the rights guaranteed in Section 7 of the Act.The Respondents filed an answer in which they denied thecommission ofany unfair labor practices.-Pursuant to notice, a hearing was held at El Dorado, Arkansas, from April.18 to April 26, 1950, inclusive, before the undersigned Trial Examiner.TheGeneral Counsel and the Respondents were represented by counsel, and theUnions by their representatives.Full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on the issues was.afforded allparties.At the close of the case, the General Counsel moved toconform the pleadings to the proof, as to names, dates, and other minor vari-ances.The motion was granted without objection. - Counsel for the Respondentsmovedto dismissthe complaint for lack of proof.Ruling on the motion wasreserved.The motion to dismiss is disposed of as hereinafter indicated.Although all parties were afforded an opportunity to present, oral argumentat the conclusion of the case, counsel did not avail themselves of this oppor-tunity.However, counsel for the General Counsel and the Respondents havefiled briefs with the TrialExaminer.Upon the entire record in the case, and from his observationof the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSDuring the times material herein before October 1, 1949, J. B. Wood didbusiness as an individual under the name and style of Wood Manufacturing-Company, and was engaged in the manufacture of artificial fishing lines inEl Dorado, Arkansas. On October 1, 1949, J. B. Wood and Conrad Wood enteredinto a partnership agreement for the purpose of engaging in the same business. 652DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn El Dorado, Arkansas. They also did business under the name and style ofWood Manufacturing Company.On December 31, 1949, they dissolved theirpartnership.Thereafter, J. B. Wood operated as an individual, doing businessasWood Manufacturing Company in the same manner as before October 1,1949.From September 1, 1948, through August 31, 1949, the Respondent J. B. Woodpurchased materials and supplies in the amount of $53,467.27, approximately84-'percent of which amount was purchased. outside the State of Arkansas.During the same period of time, said Respondent manufactured in excess of300,000 lures, having an appropriate retail value of $375,000. In excess of 50percent of said lures was shipped and sold outside the State of Arkansas.The Respondents admitted at the hearing that they are engaged in com-merce within the meaning of the Act.As of August 31, 1949, there were approximately 26 persons employed inthe Respondents' plant.II. THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor and Local-396, International Chemical WorkersUnion, A.F.L. are labor organizations which admit to membership employeesof the Respondents.III.THE UNFAIR LABOR PRACTICESA. Background; sequence of eventsJ.B.Wood and Conrad Wood, as partners, started to manufacture fishinglures sometime in 1945. They dissolved the partnership in July 1946, andJ. B. Wood bought out Conrad Wood's interest in the business. Thereafter anduntilabout August 1948, Conrad Wood, bolder of the patents on thelures, man-aged the plant and was paid on a production basis. After August 1948, ConradWood did not actively manage the plant, and was paid a straight royalty. EarlWheatley was plant superintendent from this date until August 1949.How-ever, since J. B. Wood concerned himself mainly with sales and was rarely atthe plant, it was agreed under the royalty arrangement that Conrad Wood wouldassist at the plant in an advisory capacity and would supervise its operation tosome extent in order to insure that the lures were produced in a proper fashion.'Wheatley resigned from his position as plant superintendent on or aboutAugust 15, 1949.He was succeeded by Raymond Whatley. It appears thata number of the employees resented Whatley's appointment as plant superintend-ent.Shortly after he took over the job, some of the employees discussed the ad-visability of a "walkout" or going on a "picnic" as a protest against him.Atabout this time Whatley told.the employees that they would not be paid thenew minimum wage of 75 cents per hour. Because of their resentment of What-ley and his statement concerning the minimum wage, the employees decided toattempt the organization of a union in the plant. Employees Fannye Murrayand Aline Dumas, supervisor of the assembly line, were leaders in the unionactivities.The employees discussed the Union during working hours, and such discus-sion reached a peak on August 31. Shortly after 3 p. m. on that day, Whatley,after consulting Conrad Wood, discharged Dumas and Murray. That night anorganizational meeting of the Union was held at its ball in El Dorado. At about7 p. m. Whatley and Sam Erwin, a supervisory employee,' parked their automo-1 Erwin did not. appear at the hearing as a witness.His supervisory status will bediscussed in more detail hereinafter. . WOOD MANUFACTURING COMPANY653bile in a vacant lot across the street from the union hall and kept the meetingunder surveillance until representatives of the Union protested their action.When the employees reported for work the following morning, they found theplant closed.A notice posted on the plant door stated, "This plant is closed-for inventory, repairs .and alterations."B. The discharge of Aline Dumas and Fannye MurrayDumas first became an employee of the Respondents in November 1947. She-quit her job in December 1948, and was rehired in February 1949. During March1949,Wheatley promoted her to the position of "supervisor" of the assembly.line.She held this position until her discharge.Murray began her employment with the Respondents in February 1947. Atthe time of her discharge she worked on the assembly line, attaching books tothe lures.Shortly after she first was employed, Conrad Wood warned her thather "talking" was disturbing the other employees. Sometime during February1949, Murray was called into the office by Conrad Wood. In substance he toldher that her talking was disturbing the other employees ; that he understoodthe talk was about unions ; that he did not like unions ; that if she was in favor.of unions, she should go to Lion Chemical Company as "They were union outthere" ; and that he had discharged one girl because she had talked about unionsto the other employees'Dumas and Murray were the leaders in the union activities during August1949.Dumas solicited the employees to join the Union; and Murray made the.arrangements for the organizational meeting.Murray also informed the em-ployees of the time and place of the meeting.During the morning of August 31, Whatley requested employee Pauline Care-lock Worth to find out the subject of the employees' talking. She told him later,and after she was solicited by Dumas to join the Union, that the employees weretalking about the Union.' Shortly thereafter, and between 3 and 3: 30 p. m.on August 31, Whatley discharged both Dumas and Murray.Whatley did notgive Dumas any reason for her discharge either at the time of discharge or whenshe returned to the plant the following day.When Murray was discharged, she-askedWhatley for a reason.He told her, "Well, over this dispute of the Unionhere in the plant". Before leaving the plant on August 31, Murray talkedto Conrad Wood. She asked him the reason for her discharge.He told herthat he did not know anything about it.When Murray stated that she had been-discharged because the employees were trying to organize the Union, Wood statedthat he and J. B. Wood would "close the plant up tighter than a doornail" be-rad Wood constitutes interference, restraint, and coercion.The Respondents contend that Dumas was a supervisory employee withinthe meaning of the Act. The General Counsel contends otherwise. Dumas, as'Murray testified credibly to the above.Wood testified that Murray brought up thesubject of unions during their conversation. In his testimony he, in effect, denies thestatements attributed to him by Murray.Wood did not Impress me as a reliable witness,and his testimony in this respect is not credited.8Worth testified credibly to above conversations with Whatley.La Vance Jeter testifiedcredibly that he overheard part of a conversation between Worth and Whatley, and thatWhatley asked her if she knew which employees were talking about the Union. Jetertestified that the conversation took place "maybe a couple of days" before August 31.'Since he was not certain about the date, I believe and find that this remark of Whatleywas part of the conversation related above.*Murray testified credibly that Whatley made the above statement.While Whatley didnot deny specifically the remark attributed to him by Murray, his testimony, as a whole,constitutes.a denial.Whatley did not impress the undersigned as a reliable or crediblewitness, and his denial is not credited. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisor of the assembly -line, had charge of approximately 12- employees.Ongat least oneoccasion she recommended and secured a wage raise for one ofthe employees under her supervision.and testified as follows :Trial Examiner EADIE. What did Mi. Wheatley tell you?The WITNESS. He told me that I would see thatthe girls on the line did-their jobs and that they got the work out that was supposed to be gottenout, to see that they worked, in other words.Trial ExaminerEADIE.Well, did he tell you that youwere supposed to-watch them while they were working and see to it?The WITNESS. He said if there was any places that wasn't filled that Iwould fill them, that I would take care of positions that. weren't filled and.help the ones that were behind, and when they hired new ones in thereI would instruct them how to do the work.-Trial Examiner EADIE. Did he tell you tivhat you were supposed to do, ifanything, if you saw that some girls were not doing their job or not gettingout their production?Did he mention anything about that?The WITNESS. Ile would tell me in the afternoon, after the day's workwas done, he would tell me if I was supposed to get onto them the nextday, if I was to tell them they would have to do better.He would tell me-on the afternoon before the next morning that they would have to dobetter and for me to tell them they had to.Trial Examiner EADIE. What did you do if you saw that somebody wastaking life easy and not getting out their work?What, if anything, did'you do when you saw that condition?The WITNESs. Well, I asked them-I'd tell them that they had to get-out so many bait a day, that it was required for them to keep their job,.and if they didn't do the work right, well, 3 told them about that andcorrected them on it.Trial Examiner EADIE. Now, when you warned somebody like that and.they still didn't pay any attention to you, did you ever do anything about it?The WITNES. I couldn't.Trial.ExaminerEADIE.' Were you supposed to do anything?The WITNESS. All that I could do would be to tell Mr. Wheatley and he-in turn could do-Trial Examiner EADIE. That is what I am getting at.Did you actuallytellMr. Wheatley ever that you can recall-The WITNESS. Yes, Sir, I have. .TrialExaminerEADIE. That somebody wasn't doing their work?The WITNESS. Yes, Sir.I believe and find that Dumas was a supervisory employee within themeaningof the Act.Accordingly, I do not find it necessary to resolve the otherissuesconcerning Dumas' discharge ; and it will be recommended that the complaintbe dismissed as to her.With respect to Murray, I find that she was discharged on August 31, 1949,because of her activities on behalf of the Union.Whatley testified that Murraywas discharged for talking up and down the assembly. line all thetime," andfor interfering with proper production. 'Whatley further testified in substance,that some few days before he discharged her he warned her about her talking ;that he also warned her about dropping hooks on the floor ; that on one occasionwhen he told her to pickup some hookswhich were on the floor,she refused, WOOD MANUFACTURING COMPANY655-telling him to pick them up himself ; that at one time he took her off the assemblyline and had her make display boards;and that the display boards were returnedto him for the reason that she did not do the work correctly.'Murray .admitted that she was warned about her talking and neglecting herwork during the early part of her employment. She denied that she talkedexcessively thereafter, that she was warned by Whatley about talking, or thatshe refused to pick hooks up from the floor when requested by him to do so.However, she testified that he requested her to take as much care as possible notto drop hooks on the floor.6 I credit her testimony by this connection.The evidence conclusively shows that the Respondents had no rule againsttalking and that it was the custom of employees to talk while performing theirwork.There is some evidence that employees were Warned about talking if itinterfered with their work or that of others. It appears that the Respondentsmainly were concerned about the talking of employees when the subject of theirtalk was unions. The conversation between Murray and Conrad Wood in Febru-ary 1049 has been related above.Whatley testified that he heard Murray talkingabout the Union. This testimony is noteworthy.Whereas Whatley testified to the effect that Murray was one of the worstemployees under his supervision, Wheatley testified that he did not have anycomplaints "to amount to anything" concerning Murray's work. In addition toMurray, another assembly line employee attached hooks to the bait.However,Whatley testified that he assumed that Murray was responsible for droppingbooks on the floor and for attaching "black" or "spotted" books' to the baitbecause she "was doing the talking." As related above, Whatley heard Murraytalking about the Union. From his conversations with Worth he no doubtlearned that Murray was one of the leaders in the union campaign. This is con-firmed by his statement to her at the time of her discharge. For all of the abovereasons I conclude and find that Whatley discriminatorily discharged Murray.C.Surveillance of the union meeting of August 31, 1949The organizational meeting of the Union was held at about 7 p. m. on August 31at the Union's hall in El Dorado.Shortly before the meeting began, and atabout 6: 30 p. m., Sam Erwin drove by the union hall in his automobile.About15 minutes later Erwin and Whatley returned and parked their car in an emptylot, directly across the street from the union hall.The car was parked at anangle so that it faced the entrance to the hall. From their car they kept themeeting under surveillance until C. W. Mowery,an organizerof the Union,protested their action.5Wheatley testified that shortly before he resigned Murray was making display hoards ;that the boards were returned by the shipping department;that he had "orders to make achange" ;that after another employee learned how to make the boards, Murray was putback on the assembly line;and that she was attaching hooks to the lines when he resigned.J.B.Wood testified that he had received complaints about the display boards;and thathe sent them back to the plant with instructions to Wheatley to put a different employeeon the work.Murray testified that at times hooks fell to the floor when she shook or beat mattedhooks in order to loosen them.'Spotted hooks caused defective bait.or "culls."The Respondents'contentions concern-ing defective bait will be discussed more fully hereinafter.Employee Louise Armertestified that her sister, Pauline Worth,was an inspector during August1949; that Worthbrought culls to Murray and asked her to change the hooks;and that Murray refused tochange the hooks.This testimony was denied by Murray and I credit her denial. In myopinion Arnrer was not a credible witness., 656DECISIONSOF NATIONALLABOR RELATIONS BOARDConcerning the incident, Mowery testified credibly as follows :A.I asked him if they had any particularclose°to the meeting place of the employees,and Mr.Whatley remarked thatitwas a public parking lot, they could park there if they wanted to, whichI replied that it was perfectly all right, but in my opinion they wereputtingtheir company on a-in a-on the spot forspyingon the union,and I askedthem if they knew what spyingon a unionmightmean,and that if they didn'tI suggested that they talk with their attorney,and they immediately leftthe scene then of the meeting.Whatley admitted that he and Erwin parked near the union hall. Concerningthe reason for their action, Whatley testified :I was headed out to Mr. Conrad's house with Mr. Erwin ; and Joe Peacewas turning his car around there in the street. I noticed him and I lookedover there and there were some more cars that I recognized of people thatworked down there ; so Mr. Erwin says, "Let's stop and see what they aredoing" ; so, we stopped to see what was going on.I do not credit this testimony of Whatley, and am convinced and find that heand Erwin parked their automobile near the union hall in order to keep themeeting under surveillance.As related above, Whatley knew that the employeeswere, discussing the Union during working hours on August 31; and taking intoconsideration his conversations with employee Worth, it is a reasonable con-clusion that he knew the time and place of the meeting.Moreover, his reasonsfor stopping at the union hall are not plausible.He testified that he and Erwinwere driving (north) on one of El Dorado's main avenues on the way to ConradWood's home. The union hall is not on this avenue, but on a side street whichintersects the avenue on its westerly side.Further, the union hall is on thesoutherly side of the street, and thereis atleast one other building between itand the corner.Accordingly, I find that the above actions of Whatley and Erwin constituteinterference, restraint, and coercion.D. Theclosingof the plant on September 1, 1949Without any notice or warning, the plant was closed on September 1.Whenthe employees reported for work that morning, they found a notice,, datedAugust 31,1949,posted on the door of the plant.The notice stated that theplant was closed for"inventory,repairs and alterations."The employees ques-tionedWhatley and Conrad Wood concerning the reason for the closing.Woodreferred them to the notice.Whenasked how long the plant would be closedand if it would be reopened,Wood was evasive and stated that he did not knowanything about it.Whatley gave the employees the same answers.During thecourse of the day the employees received pay envelopes containing their wages.The envelopes contained the notation,"Final payment."Four men were employed in the plant at the time of its closing.On aboutSeptember 8 these four employees were recalled to work in order to help makesome physical changes in the plant setup which the Respondents previously hadconsidered necessary.Machinery and equipment were moved from the "old" tothe "new" building,where they were installed.'It appears that this work was8 The old building was demolished before the date of the hearing herein.The newbuilding was on the rear of the Respondents'property.Before the closing of the plant;both buildings had been used in the manufacture of bait. WOOD MANUFACTURING COMPANY657completed for the most part within 1 or 2 weeks." During the week endingSeptember 15, employees Armer, Britt, Worth, Greer, and Wood were recalledto work.Arabelle Etheridge, who was not an employee when the plant closed,also was hired during this week. During the next 2 weeks employees Herring,Justice, Arnold, and Sinclair were recalled. It appears that during Septemberbait was produced to a limited extent, and that the above employees mainly"wrecked" culls by salvaging the hooks and spoons. An inventory of stock alsowas taken during this time. During October a total of 17 employees were work-ing, including 4 who were not employed on August 31.By December Respondents'employed 33 persons, 16 of whom were not employed on August 31.When the plant was reopened in September, Sam Erwin had charge of hiringthe employees.Sometime during September and after she was rehired, employee Greer told Erwin that she needed some help in her painting work. Shesuggested that employee Marian Fike be rehired for this work. Erwin said thatshe should go to Fike and tell her that she could come back to work "at 75cents an hour out of the unions 10 Erwin also asked Greer and employee Britttomake the same offer to some other employees." The record discloses thatGreer and Britt made the offer to Fike, Helen Braswell Eudy, and Ruby Daniels.The undersigned finds that the above actions and statements of Erwin constituteinterference, restraint, and, coercion.After the closing of the plant on September 1, employees Crittenden, JodieSmith, Murray, Opal Beach, and Lois Overstreet at various times requestedErwin, Conrad Wood, and Wheatley1l that they be rehired. They each weretold that there was no work for them or that they were not needed.ConclusionsThe Respondents contend that the plant was closed on September 1 for three.reasons, namely, (1) an impending partnership between J. B. Wood and ConradWood, (2) alterations to the plant, and (3) an excessive amount of defectivebait.J.B.Wood, Conrad Wood, and Whatley testified to the facts leading up tothe decision to close the plant on the night of August 31.Whatley testified thatConrad Wood requested him to come to his home after work on August 31; that°Employee Greer testified credibly that she was rehired on September 12, and that thework of installing the assembly line in the new building was completed at the time.10Greer testified credibly and without contradiction to the above conversation.Asstated above,Erwin did not appear as a witness at the hearing.Fike testified that Greer,Britt, and Herring came to her home on about September 23 and told her that she could'come back to work at the 75-cent rate if she would "forget about the union." Fiketestified that she later had the following conversation with Erwin :Sam Erwin : He asked me how I was getting along, and I told him I was doing all.right other than financially.He says, "You are not broke,are you?"I told him no,Iwasn't broke,and I was kind of bent.He said,"Well, why didn'tyou come backto work when I sent for you?" I said, "Did you send for me?"He said that he did,and I said, "Do you mean Annie and Loraine and Birdie coming out to my house?"He said, "Yes, that is what I mean." I told himthat that didn't sound like he sentfor me because they come in my house saying that no one had sent for me especiallyhim.Employee Natalie(Daniels) Crittenden testified credibly that she had a similar conversa-tion withErwin concerning her mother,Ruby Daniels.11Green testified,credibly to the above.Britt,whose testimony the undersigned does.not credit in this connection,admitted that she went to the employees in question.However,she testified that she and Greer did this "on our own hook";that she told the,employeesthat theywere "out of the union" ;that she urged the employees to see Erwinand come back to work "on our side";and that she was not instructed to do this by Erwin.11Wheatley returned as plant superintendent in November 1949. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter parking near the union hall, he and Erwin went to Wood's home ; that asthey got there and before they were able to speak,Wood's phone rang and he'engaged in a long conversation;that after this conversation Wood told themthat "things were going to be changed" ;that Wood did not make any explana-.tion of this statement or inform them that the plant would be closed;that heand Erwin then told Wood about the union meeting ; and that he did not knowabout the closing of the plant until he arrived there the following morning."Both J. B. and Conrad Wood testified to the effectthat J. B. Wood was inLouisianaon August31; that he phoned Conrad Wood that night ; that ConradWood informed him that he had decided to enter into a partnership agreement.with him; that Conrad Wood also told him that a large amount of defectivebait had been returned to the plant that day ; that J. B. Wood ordered the plantto be closed down in order to take inventory and to get the plant reorganized ;and that the union activities of the employees was not mentioned during theconversation.Conrad Wood further testifiedthathe did not know of the unionactivities at the time of his conversation with J. B. Wood, and that the noticeof closing was prepared and posted on the plant door at his direction.In my opinion the above testimony in this connection is not plausible.What-'ley testified that he had heard the employees talking about the Union. Inaddition,on August 31 he first requestedemployeeWorth to find out the subjectmatter of the employees'discussions,and later asked her which employees werethe leaders in the union activities.Before discharging Dumas and Murray heconsulted with Conrad Wood; and it has been found that WhatleydischargedMurray because of her activities on behalf of the Union. That night Whatley,and Erwin engaged in surveillance of the unionmeeting.While the Respondents admit to some extent thatWhatleyhad knowledgeof the union activities of the employees,they attempt to isolate that knowledgefromthe decision to close the plant.For example, Whatley and Erwin allegedlydid not informConradWood about the union meeting until after he had coin-pleted his telephone conversation with J. B. Wood.However, since the recordreveals thatConrad Woodduring the time in question supervised the plant tosome extent and acted as the advisor of Whatley, it is difficult to believe that.Whatley did not inform him of the union activities when they consulted in con-nection with the discharge of Dumas and Murray. Especially is this so sinceJ.B.Wood was in Louisiana and not available to Whatley at the time forconsultation,and since Whatley was inexperienced at the job, having been plantsuperintendent for only a few weeks.Moreover,it is undisputed that(luringworking hours on August 31 Conrad Wood himself made an investigation intothe activities of the employees.At about 2 p. in. he called employee Britt intothe office and asked her "what the trouble was"in the plant".The Respondents'reasons for closing the plant are rejected.The partnershipagreement was not executed formally until October 1, 1949.'6Therefore, it.13A sworn statement of Whatley which he gave to a field examiner of the Board andwhich was received in evidence states, "Sammy Erwin and I went out to see some of theemployees to tell them the plant was going to be closed.We saw some of them in frontof the (union) hall."This statement concerns the reason for his appearance at theunion hall during the night of August 31.14Britt was called as a witness by the Respondents.Concerning the above conversation,she testified that in answer to Conrad Wood's question she told him that Dumas "was inthere trying to get us to go fishing and picnicking and mess up the bait.I do not creditthis testimony of Britt.The evidence c;nclusively shows that the employees were dis-cussing the Union on August 31 and not the "picnic," and that the picnic incident tookplace in the middle of August, or shortly after Whatley became plant superintendent..16 In this connection it is noteworthy that the partnership was dissolvedon December31, 1949. WOOD MANUFACTURING COMPANY659appears that the Respondents had approximately 1 month to complete anyinventory which may have been necessary for partnership purposes. I am un-able to believe that it was necessary to close the plant for this reason.The Respondents contend that the plant was closed because of insufficientproduction and because of a large amount of "culls" which had been returned tothe plant by August 31, allegedly 657 dozen.Respondents' witnesses testifiedto the effect that production dropped sharply during August ; that the cullswere made for the most part during August;that the employees,.especiallyDumas and Murray, were responsible for the culls, either through carelessnessor "sabotage."Concerning production, J. B. Wood testified that for the weekending July 14 the plant produced 938 dozen lures; and that production grad-ually decreased until only 260 dozen were produced during the week of August 25.However, the evidence shows that sales dropped sharply during the summer of1949, and that there was a large stock of manufactured bait on hand when theplant closed.Sales amounted to $46,147 for May, $22,445.14 for June, $11,953.72for July, and $5,430.79 for August" It is undisputed that the dullor slackperiod in Respondents' business occurred during the late summer months.Fur-ther there were 33 employees on July 14 and only 25 on August 25.Although most of the Respondents' witnesses testified to the effect that thecullswere madeduring the latter part of August, J. B. Wood testified that henoticed a large amount of culls during July and called the situation to Wheatley'sattention."However, Wheatley testified that while he was plant superintendenthe did not know of any abnormal amount of culls being made and that the work"seemed very satisfactory."The Respondents adduced considerable evidenceconcerning culls.Much of the testimony on the subject is contradictory, suchas that related above.From all of this evidence, I am convinced and find thatduring August the employees did not engage in "sabotage" or make culls in ex-cess of the rate normal in the manufacturing process ; and that the alleged 657dozen culls which were "wrecked" after September 1 either were an accumulationover a considerable period of time, or were obsolete or were caused by defectivematerials.In this connection there is testimony that the hooks at times becamespotted or rusted after the lures were tested.18 Such lures were classified asculls.Also, the evidence discloses that the Respondents had difficulty withthe paint on lures made of wood.19The evidence conclusively shows that the Respondents before September 1were contemplating the removal of all machinery and equipment to the newbuilding and the razing of the old building.However, from the entire recordthe necessity for closing the plant completely for this reason is doubtful.Someof Respondents' witnesses testified that Whatley told them before August 31that the plant would be closed.Whatley testified that he told some employeesthat the machinery would be moved to the new building, but denied that he toldthem that the plant would be closed. The plastic machine was installed andoperating in the new building on August 31; and the testimony indicates thatthe assembly line machinery was small and easily movable."10The plant was closed during the first week of August and the employees were givena vacation at that time.11 J. B. Wood testified that during July it "looked like everything turned out to be culls"and that after complaining to Wheatley, he found "a terrible lot of culls.""The lures were tested in a water tank.Whatley testified that "if you hang them(lures)up wet, dust and air will get on them and make black spots on them" ;and thatlie installed a blower in the plant during August in order to correct this condition.19 It appears that the Respondents made some wood lures until August 1949.Thereafterall lures were plastic.20 As found above, the work of moving the assembly line was completed by September 12.961974-52-vol. 95-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel,inmy opinion,made.out aprima,faciecasethat theemployees were locked out of the_plant because of their activities on behalf ofthe Union.The Respondents had the burden of proving their defense by reli-able and substantial evidence.This theyfailed to do.As pointed out above,there are serious conflicts in the.testimony of their witnesses.Moreover, it issignificant that the moving of the machinery and equipment apparently was notbegun until September 8, or _1 week after the plant closed.This delay is notexplained in the record.It is also noteworthythat Conrad Wood told Murrayshortly after.her discharge on August 31 that he andJ.B.Wood would closethe plant before theywould allowthe Union in it.Accordingly,I find that the employees were locked out of the plant on Septem-ber 1949 because of their activities on behalf of the Union.I also find that Opal Beach was an employee of Respondent J. B. Wood onSeptember 1, 1949.She testifiedcrediblythat she did not work during Augustexcept for a few days;and thatWheatleygranted her a leave of absence of1 month, with the understandingthat she wouldreport back for work on Sep-tember 1.Wheatley admittedthat he granted Beach a leave of absence, buttestified that during her leave she called him on the telephone and told himthat she would not be back as she was quitting her job. Beach denied that shecalledWheatley or that she made the statement attributed to her by him.Herdenial is credited.E. The refusal to bargain1.The appropriate unit and representation of a majority thereinThe complaint alleges that all employees of Respondents at their operationin E1 Dorado, Arkansas, excluding supervisory employees, watchmen, and guards,as defined in the Act, and all office and clerical employees constitute a unit appro-priate for the purposes of collective bargaining.Concerning this allegationof the complaint, the Respondents' answer states they "are not informed . . .and have no knowledge concerning the same, and for the purposes of puttingpetitioners on proof, deny the same."No evidence was adduced at the bear-ing which would conflict with the unit alleged to be appropriate in the complaint.Accordingly, the undersigned finds that all employees of Respondents at theiroperation in El Dorado, Arkansas, excluding supervisory employees, watchmen,and guards, as defined in the Act, and excluding all office and clerical employ-ees, have at all times material herein constituted and do now constitute anappropriate unit within the meaning of the Act; he finds that said unit willinsure to the employees of the.Respondents the full benefit of their rights toself-organization and collective bargaining, and otherwise effectuate the pur-poses of the Act.The record discloses that as of August 31, 1949, there were 27 employees inthe above-described unit.The Union was designated as their collective bargain-ing agent by 15 21 employees in said unit at the meeting of the Union on August31.The Union was designated by 9 more employees in said unit on September 1.Within the framework of the Union, the Local was organized about October15, 1949.Accordingly, I find that the Union on and after August 31, 1949, representeda majority of the employees in the unit described above for the purposes of col-21This figure does not include Aline Dumas, whom the undersigned has found above ,*to' bea supervisory employee within the meaning of the Act. It does include Opal Beach, whomthe undersigned has found above to be an employee who was on a leave of absence onAugust 31. WOOD MANUFACTURING COMPANY661lective bargaining ; I find that since on or about October 15, 1949, and at alltimes thereafter, said designation and selection of the Union by a majority of theemployees in said unit has also run to the Local.There is evidence in the caseof defections from the Union after the reopening of the plant on September 8,1949.I find that said defections were caused by the unfair' labor practicesof the Respondents, found above.2.The negotiationsUnder date of September 2, 1949, the Union sent the Respondents the follow-ing letter : 22This is to advise that the American Federation of Labor represents amajority of your employees as representative for collective bargaining.I request that you set a date for a meeting at a time convenient for you,within the near future, at which time we can discuss the question of recogni-tion and other questions of interest to' both the company and its employes.The Respondents by their attorney sent an answer dated September 8 to theUnion as follows :Your letter of September 2, 1949, to theWoodMfg. Co., of this city, has;been turned over to me for answering.The Plant of theWood Mfg. Co.,of El Dorado,was closed on August 311,1949, for inventory and repairs.All employees were paid and released.This action has been in contemplation for the last sixty(60) days, and thisbeing a slack season of their business,and it was necessary for them to makecertain repairs and experiments to attempt to better their product and. to,produce it with the least possible expense.It has not yet been decided whether the'Plant will reopen here or whetheritwill be consolidated with another Plant in another State-these negotia-tions are now in effect,and: it is not yet known what the decision will be,.as all employees have been released to seek other employment.However, the Wood Mfg. Co., might,and possibly will, employ a few ofthem to assist in the experimental work and the repairs that are to be!made.If a majority of the employees vote for some Organization to be theircollective bargaining agent, under election held by the National Labor Rela-tions Board,we will, of course, be glad to discuss the matter with whoeverthe bargaining agent is.However, it will be some time in the distant future before this plant canget back into production.If there is any further information that youdesire about this matter,Iwill be glad to give same upon request.On December 13, 1949, a representative of the Local sent the Respondents the,following letter :I note by our files that a charter was issued by our International Union-.to your employees sometime ago, but does not contain any record of:negotiations or evidence of any agreement,but instead there is documentary,;evidence of there having been filed,charges of unfair labor practices,. al-though there is some missing links in this procedure.22There is testimony to the effect that Mowery, a representative of the Union, had'a. con-Versation on September 1 with Floyd Stein, Respondents'attorney.This conversation. is;not set forth as it mainly concerned the closing of the plant. '662DECISIONSOF-NATIONALLABOR'RELATIONS BOARDFrom our records, I am. unable to determine the status of the case, andI am- wondering that if in the "event there is a controversy existing,. ifsame could-be resolved'in a reasonable manner. I would be most happy: todiscuss thematter with you, or<if you are represented by an attorney, Iwould be p1as^d-to- take the matter.upwith him.By letter dated December 20 the Respondents answered the Local's letter-asfollows :This is to'acknowledge receipt of your letter of December 13.As far'aswe know,there is no controversy existing among our employees.We hope this is the information you desire.On or about February 16, 1950,; Robert B. Beaird, a representative of the Local,conferred withstein.They discusseii- settlement of the unfair labor practicecharges, and bargaining procedure in the event that the charges could- be settledsatisfactorily.'J. B. Wood was not in El Dorado at the time,and Stein stated thathe would arrange for a meeting as soon as Wood returned. Beaird wrote aletter, dated February 22, to Stein in which he stated that he had heard..thatWood had returned to El Dorado and that "I am prepared to meet with him forthe purpose of attempting to settle the differences arising from our organiza-tion of the above-mentioned plant."By letter dated February 24, Stein repliedto Beaird's letter,stating, in substance,that the Respondents would be "glad"tomeet with Beaird when he arrived in El Dorado. Beaird did not answerthe Respondents' letter, or thereafter meet with the Respondents until thehearing herein.I find that the Respondents refused to bargain on and afterSeptember 8, 1949, with the union, and on and after October 15, 1949, with theLocal.It is well settled that an employer may question the alleged majorityof the union claiming bargaining rights, to the extent that it desires an electionconducted by the Board.However, I find that the Iespondents (lid not ques-tionthe majority in good faith.The unfair labor practices found above areevidence of the Respondents'bad faith in the matter.With respect to the negotiations with the representative of the Local duringand after February,itconclusively appears that the Respondents were con-cerned with the settlement'of the unfair labor practice charges.The Respond-ents expressed willingness to bargain collectively with the Local as the agentof the employees, provided that a satisfactory settlement of the charges couldbe made. The Respondents' conditional offer in this connection does not relieveor mitigate the refusal to bargain found above.3.The unilateral wage increase'The Respondents granted a wage increase to all employees on September 22,1949.The Union was not consulted on the increase, although the Union. onSeptember 2 had notified the Respondents that it represented a majority of theemployees and requested recognition.The Respondents'witnesses testified,in substance,that the wages of em-ployees were raised to 75 cents per hour in order to correct the adverse effectofWhatley's statement that employees would not receive the new minimumwage.The 75-cent minimum wage under the Fair Labor Standards Act was noteffectiveon September 22.Therefore, the Respondents were under a duty tobargain with the Union in this connection.Accordingly, I find that the uni-lateral 'wage increase constitutes a separate and distinct refusal to bargain.IV. THE EFFECT OF THE.UNFAIR LABOR PRACTICES UPON COMMERCEThe acti.vi.ties of the Respondents set forth in Section III, above, occurringin connection with the operations of the Respondents described in Section 1, WOOD, MANUFACTURING :COMPANY '663-above,have aclose, intimate, - and - ubsta iitial -relation to trade,traffic, andcommerce.ainbng_the severalStates, and.tend to lead to-labor-disputes burden-ing aiid obstructing commerce and the free flow of commerce.V. THE REMEDY-the, Trial :Examiner,wi11; recommend: that, they cease, and, desist.,therefrom; andtake certain affirmative action to effectuate the policies of the Act.August,-31,'1 1949; and: locked-. out all employees on. September 1,;19,49, because.of ..street-,;Jodie Smith; Sally Smith; Doyce Smith;-and Jnell Orr.:The,Respondentsa lso;failed,and.refused^to:reinstate the.16-eniployees named inApppndix->AqLlntoil.the -date *set forth -opposite -their; respective names.. It will be, recommendedtha-t the, Respondents offer each: of the employees, named, above who;-have- not,been reinstated immediate and full reinstatement to their former or substan-,and,'priv-ileges.- It will be further. reconimended.'that -the Respondents makewhole each of the. above-employees, including-those in,Appendix,-A,,.for.any loss,by payment of a sum of money equal to that which -each-would.have earned,,as,wages -fron, the date. of, the discrimination to the, date. of an offer of ,reinstate;ment, or{to the,date of, reinstatement in the case. of.the,l6remployees,,named.'inAppendix;A; less;his,or herinet earnings during said,period., Said loss;of:paythereof,. during' the period i from ; Respondents' discriminatory,., action to theydate of a proper; offer! of .'reinstatement.- The quarterly, periods,; herein called;."quarters," shall begin with the first day of January, April, July, and October.the employees would normally have_earnedufor each such quarter or portionthereof, their respective net- earnings, if any, in other employment during thatperiod.,pay liability for, any other quarter. Inorder:to,ensure,compliance,writh, the fore-going back pay and reinstatement provisions, it is recommended that Respond-ents be required upon reasonable request to make all.pertinent records availableto the Board and its agents .".Wood until October 1, 1949; Conrad Wood is only, responsible for the unfair laborpractices-which occurred .on- and'after.that'date.It further -has,been. found 'that ;the ,Respondents;by:their: course of,,conduct ;on,and after.September 8,J949, refused-to;bargain;colle.etively,with,-,the,Union.and/or.the-Local-asthe.exclusive representative of,their employees, in a,unit.appropniatefor,the purposes of collective bargaining.Accordingly, it will be.recommended;that the Respondents bargain collectively, upon request, with the Union and/orthe Local as the exclusive representative, of their- employees--in the-aforesaidappropriate unit, and that they embody any understandingreached_in,the;course,of ; such- collective bargaining-,upon request, in, a written, agreement, signed- bythe-parties, affected, thereby..--'Upon. the, basis of the foregoing findings, of fact, and upon the entire record;in -the case,, . make-the -following'IF.W. Woolworth' Company,90 NLRB 289. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.American Federation of Labor and Local 396, International ChemicalWorkers Union, A. F. L., are labor organizations within the meaning of Section2-(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of theemployees named. above, the Respondents have 'engaged and are engaging -inunfair labor practices within the meaning of Section 8 (a) (1) and (3) of theAct.3:Byiinterfering with,'restraining,>and''coercing their employees in the exer-`cise of the rights guaranteed in Section 7 of the Act, the Respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (1), of the Act.-4:All employees of the Respondents at their operation in El Dorado, Arkansas,'excluding supervisory employees, watchmen, and guards, as defined in the Act;and excluding all office and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theAct.5.American Federation of Labor on and after August 21,, 1949, and Local396, International Chemical Workers Union, A. F. L., at all times on and afterOctober 15, 1949, have been the exclusive bargaining representative-within themeaning of Section 9 (a) of the Act of all employees in the aforesaid unit for thepurposes of collective bargaining.'and/or Local 396, International Chemical Workers Union, A. F. L., the Re-spondents have engaged in and are engaging in unfair labor practices within"the meaning of Section 8(a) (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]CELANESE CORPORATION OF AMERICAandO[L WORKERS INTERNATIONALUNION, CIO."Case No. 16-CA-95..- July e7,1951.Decision' and OrderOn December 28, 1950, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged! in the unfair' labor practices alleged inthe complaint and recommending that the complaint be dismissed, as-set forth in ' the 'copy of. the Intermediate Report attached hereto.Thereafter the Union, `Oil Workers International Union, CIO, filedexceptions to the Intermediate Report. and a supporting brief, and theRespondent filed a reply brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. 'Therulings are hereby affirmed.The Board. has considered the Inter-95 NLRB No. 83.